IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 41174
STATE OF IDAHO,                                     )
                                                    )
                                                             Boise, September 2014
     Plaintiff-Respondent,                          )
                                                    )
                                                             2015 Opinion No. 15
v.                                                  )
                                                    )
                                                             Filed: February 9, 2015
DAMENIEL PRESTON OWENS,                             )
                                                    )
                                                             Stephen W. Kenyon, Clerk
     Defendant-Appellant.                           )
                                                    )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       District court order on credit for time served, vacated and remanded.

       Sara B. Thomas, Idaho State Appellate Public Defender, Boise, for appellant.
       Sally Jane Cooley, Deputy Appellate Public Defender argued.

       Hon. Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent.
       Kenneth K. Jorgensen, Deputy Attorney General argued.

                          ____________________________________

BURDICK, Chief Justice
       This appeal arose from the Twin Falls County district court’s denial of Dameniel
Owens’s motion for credit for time served. In that denial, the district court specified that Owens
would only receive credit for his prejudgment time served in a county jail on one of his eight
counts of issuing a check without funds. Owens argues that Idaho Code section 18-309 plainly
and unambiguously requires the district court to credit his prejudgment time served to each of his
eight counts. Owens contends that we should overrule State v. Hoch, 102 Idaho 351, 630 P.2d
143 (1981), because in that case the Court improperly went beyond the statute’s plain meaning to
hold that the legislature intended a defendant could not receive credit for each separate crime.
We overrule State v. Hoch, vacate the district court’s order denying Owens’s motion for credit
for time served, and remand.




                                                1
                     I. FACTUAL AND PROCEDURAL BACKGROUND
       Owens pled guilty to eight counts of issuing a check without funds. On December 17,
2012, the Twin Falls County district court sentenced Owens to unified terms of fifteen months in
prison with six months fixed for each charge. The court ordered the eight counts to run
consecutively to each other and concurrently with one count of grand theft in Ada County. The
court ordered that Owens would receive credit against his sentence for time previously served.
       Owens filed a motion for credit for time served. In that motion, Owens specified that he
only received credit for prejudgment time served on one of the eight counts of issuing a check
without funds. Owens argued that he should have received this credit on each one of the eight
counts. Owens acknowledged that Idaho Supreme Court precedent in State v. Hoch held that
time served would not be credited for each count. However, he asked the district court to reject
Hoch as “manifestly wrong, unjust, or unwise” and credit him his prejudgment time served for
each of the eight counts he pled guilty to.
       The district court denied Owens’s motion on May 22, 2013, noting that Owens would
receive credit for time served only on one count of issuing a check without funds. Owens timely
appealed.
                                 II. STANDARD OF REVIEW
       We exercise free review over statutory interpretation because it is a question of law. State
v. Dunlap, 155 Idaho 345, 361, 313 P.3d 1, 17 (2013). Our objective when interpreting a statute
is “to derive the intent of the legislative body that adopted the act.” Id. (quoting State v. Schulz,
151 Idaho 863, 866, 264 P.3d 970, 973 (2011)). Statutory interpretation begins with the statute’s
plain language. Dunlap, 155 Idaho at 361, 313 P.3d at 17. This Court considers the statute as a
whole, and gives words their plain, usual, and ordinary meanings. Id. When the statute’s
language is unambiguous, the legislature’s clearly expressed intent must be given effect, and we
do not need to go beyond the statute’s plain language to consider other rules of statutory
construction. Id. at 361–62, 313 P.3d at 17–18.
                                         III. ANALYSIS
A. Idaho Code section 18-309 allows a defendant to receive credit on multiple charges for
   prejudgment time served and therefore requires this Court to overrule State v. Hoch.
       Idaho Code section 18-309 governs sentencing credit for pre- and postjudgment time
served. That statute states:


                                                  2
               In computing the term of imprisonment, the person against whom the
       judgment was entered, shall receive credit in the judgment for any period of
       incarceration prior to entry of judgment, if such incarceration was for the offense
       or an included offense for which the judgment was entered. The remainder of the
       term commences upon the pronouncement of sentence and if thereafter, during
       such term, the defendant by any legal means is temporarily released from such
       imprisonment and subsequently returned thereto, the time during which he was at
       large must not be computed as part of such term.
I.C. § 18-309. This appeal focuses on Idaho Code section 18-309’s first sentence, which governs
credit for prejudgment time served. That part of the statute requires courts to give a person credit
on his sentence for the time he served in jail before he was convicted of or pled guilty to his
crime. Law v. Rasmussen, 104 Idaho 455, 457, 660 P.2d 67, 69 (1983).
       This Court has interpreted Idaho Code section 18-309 as prohibiting a court from
crediting prejudgment confinement towards more than one count of a concurrent sentence. State
v. Hoch, 102 Idaho 351, 630 P.2d 143 (1981). In Hoch, a defendant argued that he should have
been credited 383 days he spent in prejudgment confinement on each of his two consecutive
sentences. Id. at 352, 630 P.2d at 144. The Court stated:
       A statute is to be construed in consideration of the reason for the statute, its object
       and purpose and thereby ascertain and render effective the legislative intent. We
       hold that the purpose of I.C. § 18-309 is clearly to give a person convicted of a
       crime credit for such time as he may have served prior to the actual sentencing
       upon conviction. We find no intent of the legislature that a person so convicted
       should have that credit pyramided simply because he was sentenced to
       consecutive terms for separate crimes.
Id. (internal citations omitted). Subsequent Idaho Court of Appeals cases have addressed this
issue and applied Hoch’s reasoning. See State v. Hernandez, 120 Idaho 785, 792, 820 P.2d 380,
387 (Ct. App. 1991) (holding that Idaho Code section 18-309 does not allow the defendant to
receive credit for more time than he has actually been in confinement); See also State v. Vasquez,
142 Idaho 67, 69, 122 P.3d 1167, 1169 (Ct. App. 2005) (holding that “where two or more
charges form multiple bases for the defendant’s presentence confinement, the defendant is
entitled to credit against each sentence imposed on those charges as long as the credit would not
be duplicative”).
       Owens argues that Idaho Code section 18-309 is unambiguous and has only one
reasonable interpretation: that a defendant receives credit for prejudgment time served on each
sentence for each count. The State contends that Owens asks for credit for more time than he
actually spent in prejudgment confinement by multiplying his time by the number of sentences.
                                                 3
The State argues this Court should reject Owens’s interpretation and continue to follow Hoch
because it ensures that a defendant receives credit for time actually served before the court
entered a judgment, but not more.
   1. Idaho Code section 18-309’s plain language is unambiguous.
       Idaho Code section 18-309’s language plainly gives credit for prejudgment time in
custody against each count’s sentence. The statute does not limit that credit in any way. First,
Idaho Code section 18-309 mandates that a court gives a defendant credit for his time served
because the statute states that a person “shall” receive credit. Second, section 18-309 specifies
that a person “shall receive credit in the judgment for any period of incarceration prior to entry of
judgment . . .” I.C. § 18–309 (emphasis added). The statute continues to provide that a defendant
gets the credit only on a requirement that incarceration was for “the offense or an included
offense for which the judgment was entered.” The statute has a mandatory directive that
specifically conditions credit for time served on the fact that the incarceration was for “the
offense” for which the judgment was entered. While the word “offense” is singular, the phrase
“if such incarceration was for the offense or an included offense for which the judgment was
entered” simply describes the type of incarceration that a defendant gets credit for. This indicates
that as long as the defendant’s prejudgment jail time was for “the offense” the defendant was
convicted of and sentenced for, the court gives the defendant that credit. If the legislature had
delineated credit for incarceration for “each case” or another description other than “the offense,”
the outcome would be different.
       Here, Owens was incarcerated before trial. He was in jail for multiple counts of issuing a
check without funds before he pled guilty. After Owens was convicted, the court sentenced him
for eight different offenses of issuing a check without funds. Thus, he gets credit for the
prejudgment time he served on each of the eight separate offenses. We hold Idaho Code section
18-309’s plain language unambiguously states that a defendant receives credit for time served on
each of his offenses, whether to be served concurrently or consecutively.
       Consecutive sentences are served in order, and one sentence does not begin until the
other sentence ends. For example, a defendant sentenced to 100 days consecutively for eight
counts will serve 800 days in jail. However, if that defendant served 50 days in jail before he was
convicted of the eight counts, he gets 50 days credit for each of those 100 day sentences. He then
has 50 days left to serve on the first count. When that time is served, he has 50 days left to serve

                                                 4
on the second count. And so it continues for each count in the judgment. However, when a
defendant is sentenced to a concurrent sentence, he serves all his sentences at the same time.
That means that if he is sentenced to 100 days for eight counts, he will serve 100 days total for
all eight counts. If that defendant gets 50 days of prejudgment credit, he will get that credit
towards all eight counts at the same time. He will then only serve 50 more days in jail. This is
how the statute’s plain language requires courts to apply credit for time served.
   2. Hoch was incorrectly decided and manifestly wrong.
       Stare decisis requires that this Court follows controlling precedent unless that precedent
is manifestly wrong, has proven over time to be unjust or unwise, or overruling that precedent is
necessary to vindicate plain, obvious principles of law and remedy continued injustice. State v.
Grant, 154 Idaho 281, 287, 297 P.3d 244, 250 (2013). The State argues that Owens failed to
show any of these circumstances are present.
       However, the Court’s reasoning in Hoch incorrectly looked at legislative intent when
Idaho Code section 18-309 is unambiguous. Indeed, the Court never even mentioned whether it
found the statute unambiguous. Hoch, 102 Idaho at 352, 630 P.2d at 144. The Court stated, “the
purpose of I.C. § 18-309 is clearly to give a person convicted of a crime credit for such time as
he may have served prior to the actual sentencing upon conviction.” Id. The Court further
reasoned that the legislature did not intend that a person convicted of consecutive sentences
could have his “credit pyramided simply because he was sentenced to consecutive terms for
separate crimes.” Id.
       The fact that Hoch overlooked the statute’s plain language is manifestly wrong. “We
have consistently held that where statutory language is unambiguous, legislative history and
other extrinsic evidence should not be consulted for the purpose of altering the clearly expressed
intent of the legislature.” Verska v. Saint Alphonsus Reg’l Med. Ctr., 151 Idaho 889, 893, 265
P.3d 502, 506 (2011) (quoting City of Sun Valley v. Sun Valley Co., 123 Idaho 665, 667, 851
P.2d 961, 963 (1993)). At the time of the Hoch decision, the Court could only go beyond a
statute’s unambiguous plain meaning when “a literal reading of a provision will work an
unreasonable or absurd result . . . .” Hoch, 102 Idaho at 355, 630 P.2d at 147 (Bistline, J.,
dissenting) (quoting Eberle v. Nielson, 78 Idaho 572, 581, 306 P.2d 1083, 1088 (1957)).
However, we have foreclosed the possibility that Hoch implicitly held Idaho Code section 18-
309 absurd or unreasonable: “we have never revised or voided an unambiguous statute on the

                                                 5
ground that it is patently absurd or would produce absurd results when construed as written, and
we do not have the authority to do so.” Verska, 151 Idaho at 896, 265 P.3d at 509. Thus, Hoch
erroneously relied on the statute’s legislative purpose without finding the statute was ambiguous.
       Further, the Court could not have correctly found Idaho Code section 18-309’s language
implicitly ambiguous. Justice Bistline’s dissent in Hoch points out two cases that clarify why
holding the statute ambiguous is wrong. The Hoch majority cited Miller v. State, 297 So. 2d 36
(Fla. Dist. Ct. App. 1974), to support its view of legislature’s intent. Hoch, 102 Idaho at 352, 630
P.2d at 144. However, that case was based on a Florida statute that was not similar to Idaho’s
statute. The Florida statute provided: “the court imposing a sentence shall allow a defendant
credit for all of the time he spent in the county jail before sentence.” Hoch, 102 Idaho at 355, 630
P.2d at 147 (quoting F.S.A. § 921.161(1)). That Florida statute did not tie the defendant’s time
credit to his charged crimes, contrary to Idaho Code section 18-309’s requirement that a
defendant “shall receive credit . . . if such incarceration was for the offense or an included
offense for which the judgment was entered.”
       Conversely, a New York court held that prejudgment jail time could be applied to each
charge when that court examined a statute similar to Idaho’s. People v. Malcolm, 379 N.E.2d 156
(N.Y. 1978). That New York statute provided:
       The term of a definite sentence or the maximum term of an indeterminate
       sentence imposed on a person shall be credited with and diminished by the
       amount of time the person spent in custody prior to the commencement of such
       sentence as a result of the charge that culminated in the sentence.
Hoch, 102 Idaho at 355, 630 P.2d at 147 (quoting N.Y. Penal Law § 70.30(3)). The statute tied
the credit received on a sentence to the charge the defendant was originally jailed for and to the
sentence imposed for that charge, which made it similar to Idaho’s statute. Hoch, 102 Idaho at
355, 630 P.2d at 147. This led Justice Bistline to comment that Malcolm was “extremely
persuasive.” Id. Both the New York statute’s similarity to Idaho Code section 18-309 and the
Florida statute’s differences support our reading of Idaho’s statute.
       We hold that (1) Idaho Code section 18-309’s language unambiguously requires courts to
credit a defendant any prejudgment incarceration served on each count and (2) State v. Hoch
incorrectly relied on an assumed legislative intent that conflicts with the statute’s plain language.
Thus, Hoch was manifestly wrong, and we overrule Hoch to vindicate plain, obvious principles



                                                 6
of law. We therefore hold a defendant receives credit for any prejudgment incarceration served
on each of his consecutive sentences.
B. Idaho Code section 18-309 will not be applied retroactively on collateral review.
       Finally, we must determine whether we will apply this decision retroactively. We
explicitly adopted the retroactivity test from Teague v. Lane, 489 U.S. 288 (1989), for criminal
cases on collateral review. Rhoades v. State, 149 Idaho 130, 133, 233 P.3d 61, 64 (2010); Fields
v. State, 149 Idaho 399, 401, 234 P.3d 723, 725 (2010). The general rule from Teague is that our
current interpretation of a new criminal procedural rule does not apply retroactively to cases
already final when a new rule is announced. Teague, 489 U.S. at 310; Rhoades, 149 Idaho at
139, 233 P.3d at 70. However, a new rule applies retroactively when it meets one of two
exceptions: (1) the rule substantively alters punishable conduct or (2) the rule is a “watershed”
rule implicating the fundamental fairness of the trial. Teague, 489 U.S. at 311; Rhoades, 149
Idaho at 139, 233 P.3d at 70. We have explained that Teague’s approach “advances an important
interest: the finality of judgments” and “generally avoids the retroactive application of a new rule
of law to judgments, based upon trials that were not fundamentally unfair and had adequate
truth-finding procedures, that were final when the new rule was announced.” Rhoades, 149 Idaho
at 138, 233 P.3d at 69.
       The threshold question in applying the Teague test is whether a case announces a new
rule. See State v. Mares, 335 P.3d 487, 505 (Wyo. 2014). Generally a case announces a new rule
“when it breaks new ground or imposes a new obligation” on states. Teague, 489 U.S. at 301. In
other words, “a case announces a new rule if the result was not dictated by precedent existing at
the time the defendant’s conviction became final.” Id. (emphasis in original). We have never
before interpreted Idaho Code section 18-309 as adding credit for time served to each
consecutive count in a judgment. Because we are now interpreting section 18-309 in a way that
was not dictated by precedent, this case announces a new rule.
       We will not apply this new rule retroactively to cases on collateral review unless the rule
meets one of the two exceptions articulated in Teague. Rhoades, 149 Idaho at 139, 233 P.3d at
70. The first exception requires a substantive rule. Id. A rule is substantive when it alters the
range of conduct or the class of persons that the law punishes. Schriro v. Summerlin, 542 U.S.
348, 353 (2004). Conversely, rules that regulate only the manner of determining the defendant’s
culpability are procedural. Id. The second exception is a watershed rule implicating a criminal


                                                 7
proceeding’s fundamental fairness. Sawyer v. Smith, 497 U.S. 227, 241–42 (1990). A rule is a
watershed rule when it improves accuracy and alters an understanding of the bedrock procedural
elements essential to a proceeding’s fairness. Id. at 242.
       This Court’s interpretation of Idaho Code section 18-309’s plain language meets neither
exception. First, the statute’s plain language does not alter the class of persons or the conduct the
law punishes. The statute only alters the amount of time a person spends incarcerated after the
court determines he committed punishable conduct. Second, the statute is not a watershed rule
implicating a trial’s fundamental fairness because defendants sentenced under the statute still
received a fair plea, trial, and sentencing. The statute only affects the punishment after trial.
Also, the trial court already had discretion to sentence the defendant to concurrent counts or
consecutive counts. In sum, our new rule does not meet either exception. Therefore, we apply
this Court’s new interpretation of Idaho Code section 18-309’s plain language only prospectively
and to cases now on direct review.
                                           IV. CONCLUSION
       We overrule State v. Hoch, vacate the district court’s order denying Owens’s motion for
credit for time served, and remand for proceedings consistent with this opinion.
       Justices EISMANN and HORTON, CONCUR.
       J. JONES, Justice, dissenting.
       I dissent from the Court’s opinion because there is no legal basis for limiting a trial
judge’s discretion to impose consecutive terms of imprisonment in order to establish a minimum
period of incarceration, which is what the trial court did in this case. Idaho judges had the ability
to do so under the common law and Idaho Code section 18-309 does not limit that ability. The
language at issue in Section 309 merely requires that a credit for time served prior to sentencing
be for the offense for which the person is convicted. In order to answer the question posed in this
case we must examine more than this one tree in the sentencing forest. Idaho Code section 18-
309 deals with computation of a single “term” of imprisonment. It does not deal with the issue of
consecutive “terms” of imprisonment for multiple convictions. That subject is addressed in Idaho
Code section 18-308.
       Idaho Code sections 18-308 and 18-309 were both enacted into law on March 27, 1972,
as part of a comprehensive re-write of Idaho’s criminal statutes. 1972 Idaho Sess. Laws, ch. 336,
§ 1, p. 358. Section 308 initially read:

                                                  8
               When any person is convicted of two or more crimes before sentence has
        been pronounced upon him for either, the imprisonment to which he is sentenced
        upon the second or other subsequent conviction must commence at the
        termination of the first term of imprisonment to which he shall be adjudged, or at
        the termination of the second or other subsequent term of imprisonment, as the
        case may be.
As initially enacted, Section 309 did not contain a provision for reduction of the prison term for
time served. However, four days later in the 1972 legislative session, the Legislature further
amended both sections. 1972 Idaho Sess. Laws, ch. 381, §§ 6 and 7, pp. 1105−06. With respect
to Section 308, the Legislature deleted “must” in the third line and substituted “in the discretion
of the court, may.” It is unclear why the Legislature made such a quick turnabout—giving a
sentencing court discretion whether to have multiple terms of imprisonment served consecutively
rather than mandating that they be served consecutively—but it may be that the Legislature
became aware of this Court’s decision in State v. McCoy, 94 Idaho 236, 486 P.2d 247 (1971),
which was decided just months earlier. In that case, the Court struck down a statute requiring a
minimum ten-day jail sentence for drunk drivers “without any right to exercise judicial discretion
in the matter.” Id. at 241, 486 P.2d at 252. The Court held that the Legislature’s action
impermissibly infringed on the inherent authority of the judiciary under the Idaho Constitution.
Id. It said:
                This court always must be watchful, as it has been in the past, that no one
        of the three separate departments of the government encroach upon the powers
        properly belonging to another. Thus we reach the decision in this case both as a
        matter of construction of the constitution of this state and to effect a more rational
        application of law and policy.
Id. 1
        The context and effect of the 1972 amendment of Section 308 was analyzed by this Court
in State v. Lawrence, 98 Idaho 399, 565 P.2d 989 (1977), as follows:
                At common law the courts had discretionary power to impose a
        consecutive sentence and permissive legislation was not necessary. . . . In Idaho
        the common law is the rule of decision in cases not otherwise provided for by
        statute. I.C. § 73-116. Unless the legislature intended I.C. § 18-308 to abrogate
        entirely the common law rule pertaining to consecutive sentences and prohibit the
        court from imposing consecutive sentences except in the narrow range of cases


1
  The Idaho Constitution was subsequently amended in 1978 to permit the Legislature to establish mandatory
minimum sentences that could not be reduced by the courts, but the amendment did not purport to affect the inherent
authority of Idaho courts in other aspects of sentencing. Idaho Const., art. V, § 13.

                                                        9
        which meet the requirements of that section, 2 the district court in this case would
        have had common law authority to impose the consecutive sentence. We find no
        evidence in I.C. § 18-308, either before or after the amendment in 1972, of any
        legislative intent to abrogate or modify the common law rule with respect to cases
        not falling within the scope of I.C. § 18-308.
Id. at 400−01, 565 P.2d at 990−91. The Court continued:
        The former § 18-308 intended to modify the common law rule to the extent that
        the courts apparently were mandated to impose consecutive sentences in cases
        within the scope of that section. There was nothing in that section which indicated
        that the legislature intended to deprive the courts of this common law authority to
        impose consecutive sentences in other cases. On the contrary, I.C. § 18-308
        indicates an opposite intention.

                In 1972 the legislature amended I.C. § 18-308, substituting “in the
        discretion of the court, may”, for the word “must”. I.S.L. 1972, ch. 381, § 6, p.
        1102. Thus, the statute which, prior to its amendment in 1972, mandated
        consecutive sentences in some cases was changed by eliminating the mandatory
        language—perhaps in response to this Court’s opinion in State v. McCoy, supra.
        McCoy held that the courts held certain constitutional sentencing discretion which
        the legislature could not impair. Viewed in that setting we find nothing in the
        amended I.C. § 18-308 indicative of any legislative intent to change the statute so
        as to prohibit consecutive sentences. On the contrary, the primary effect of the
        amendment was essentially to reinstate the common law rule which had been
        modified by the prior statute.
Id.
        This Court recently addressed the matter in State v. Cisneros-Gonzalez, 141 Idaho 494,
496, 112 P.3d 782, 784 (2004), as follows:
                Idaho Code § 18-308 is not the source of a court’s authority to impose a
        cumulative sentence. State v. Lawrence, 98 Idaho 399, 565 .2d 989 (1977). Under
        the common law, the courts in Idaho have discretionary power to impose
        cumulative sentences. Id. Prior to 1972, that common-law authority was modified
        slightly. Former Idaho Code § 18-308 required consecutive terms of
        imprisonment in cases that fell within its provisions. Id. In 1972 the statute was
        amended to make the imposition of consecutive sentences discretionary in the
        cases within its scope. “[T]he primary effect of the amendment was essentially to
        reinstate the common law rule which had been modified by the prior statute.” 98
Idaho at 401, 565 P.2d at 991.
        As noted above, Sections 308 and 309 were initially enacted in the same legislative
measure in 1972 and days later amended in the same legislative measure during the same


2
 Here, the Court inserted a footnote reading: “Assuming the legislature has the power to do so. See State v. McCoy,
94 Idaho 236, 486 P.2d 247 (1971).”

                                                        10
session. Section 309 did not initially contain a time served provision. It merely provided that a
term of imprisonment in a criminal action commenced to run only when the defendant was
actually delivered to the place of imprisonment. However, at the same time Section 308 was
amended to recognize and restore a trial court’s discretion to impose successive terms of
imprisonment for persons before the court with two or more convictions, Section 309 was
amended to provide that “[i]n computing the term of imprisonment, the person against whom the
judgment was entered, shall receive credit for any period of incarceration prior to entry of
judgment, if such incarceration was for the offense or included offense for which the judgment
was entered.” The last phrase was merely intended to require that the credit for time served apply
to the offense for which the prison term is ultimately imposed, rather than some other charge that
the defendant may have been jailed for prior to conviction and sentencing.
       When interpreting statutes, it is critical to determine the Legislature’s intent. “This Court
freely reviews the interpretation of a statute and its application to the facts. The primary function
of the court is to determine and give effect to the legislative intent. Such intent should be derived
from a reading of the whole act at issue.” St. Luke’s Reg’l Med. Ctr., Ltd. v. Bd. of Comm’rs of
Ada Cnty., 146 Idaho 753, 755, 203 P.3d 683, 685 (2009). Interpretation of Section 309
necessarily requires consideration of Section 308. Section 308 bears the title “successive terms of
imprisonment” and acknowledges the discretion of the trial court to impose successive terms of
imprisonment where a person is convicted of two or more crimes. The second term of
imprisonment commences only upon the termination of the first term of imprisonment, and so
on. Section 309 does not deal with the issue of multiple terms of imprisonment. It is worded
entirely in the singular—“the term” and “the offense.” It bears the title “computation of term of
imprisonment,” and merely provides a condition on the entitlement to a credit for time served.
The Legislature undoubtedly intended to tie the credit received to the reason for the prejudgment
incarceration. The clause is intended to prevent a defendant from claiming credit for prejudgment
incarceration when the period of incarceration was entirely unrelated to the judgment. That goal
is achieved so long as credit for the prejudgment incarceration is granted only where the
defendant is judged guilty of some offense which the defendant was incarcerated for prior to
judgment. There is absolutely nothing in the section suggesting that the defendant receives
multiple credits for multiple additional offenses. To read it in that fashion would essentially gut
the trial court’s ability to impose minimum fixed terms of imprisonment pursuant to Idaho Code

                                                 11
section 19-2513 that the trial court determines in its discretion should be served consecutively,
one after the other. It would also infringe on the trial court’s common law authority to impose
consecutive sentences. There is nothing in the statutory history of Sections 308 and 309 that
indicates a legislative intent to do so.
        Section 308 has not been amended since 1972. Section 309 was amended in 1975 in a
fashion not relevant here. 1975 Idaho Sess. Laws, ch. 201, § 1, p. 559. Section 309 was again
amended in 1996 to add “in the judgment” following “credit.” 1996 Idaho Sess. Laws, ch. 167, §
1, pp. 552−53.
        Section 309 was first definitively interpreted in 1981. State v. Hoch, 102 Idaho 351, 630
P.2d 143 (1981). There, we held
        that the purpose of I.C. § 18-309 is clearly to give a person convicted of a crime
        credit for such time as he may have served prior to the actual sentencing upon
        conviction. We find no intent of the legislature that a person so convicted should
        have that credit pyramided simply because he was sentenced to consecutive terms
        for separate crimes. See Miller v. State, 297 So. 2d 36 (Fla. App. 1974).
Id. at 352, 630 P.2d at 144. The Court did not perform an extensive analysis of the text of
Section 309 but did cite to Miller v. State, a decision of the district court of appeal of Florida and
apparently was swayed by the language contained therein. Although the Florida court was
dealing with a statute worded somewhat differently than Section 309, the defendant-appellant
there contended “that a defendant is entitled to credit on each sentence for the total time he is
held in jail on multiple charges.” 297 So. 2d at 38. The court said in response:
        Certainly, it was not the legislative intent that a defendant be given credit on each
        sentence for the total time spent in the county jail awaiting disposition of multiple
        and separate charges. It is a fundamental rule of statutory construction that the
        courts will not ascribe to the Legislature an intent to create absurd consequences,
        thus, an interpretation avoiding absurdity is always preferred. . . .

                This case illustrates that the foregoing statute presents difficulties for its
        application by the trial courts. Under it, a defendant should, of course, be given
        full credit on his sentence or sentences by the court for time spent in jail awaiting
        disposition of a charge or charges against him; but where a defendant is held to
        answer for numerous charges, he is not entitled to have his jail time credit
        pyramided by being given credit on each sentence for the full time he spends in
        jail awaiting disposition of multiple charges of cases. . . .

                When a defendant is held in jail to answer for multiple charges or cases,
        the first sentencing judge who sentences him to jail or to the state prison shall
        give him credit on the sentence or sentences in that case for all time spent in jail

                                                 12
        between the date of his arrest in that case and the date of such sentence even
        though the defendant may have also been held to answer for other charges during
        some or all of such time. If the defendant’s jail time exceeds the sentence or
        sentences pronounced by the first sentencing judge, the next sentencing judge
        shall give the defendant credit for such excess on the sentence pronounced by
        him.
Id. (capitalizations in original).
        The Hoch Court’s interpretation of Section 309 has stood as the law of this State from
1981 until the date of this opinion. It had been the law of the State for 15 years when the
Legislature amended Section 309 in 1996. Between 1981 and 1996, there were several Court of
Appeals cases dealing with the question whether a defendant should receive a single credit or
multiple credits for prejudgment incarceration when charged with multiple offenses. See State v.
Hernandez, 120 Idaho 785, 792, 820 P.2d 380, 387 (Ct. App. 1991) (holding that a defendant
convicted of multiple offenses and sentenced to concurrent sentences was not entitled to receive
credit for each sentence); Matthews v. State, 113 Idaho 83, 87, 741 P.2d 370, 374 (Ct. App.
1987) (holding that defendant was properly denied credit for each of two consecutive sentences).
If the Legislature was unhappy with the manner in which Idaho courts had been applying Section
309 under the Hoch decision, it certainly could have attempted to change the Hoch interpretation
when it amended that section in 1996. It did not do so. “It is assumed that when the legislature
enacts or amends a statute it has full knowledge of the existing judicial decisions and case law of
the state.” George W. Watkins Family v. Messenger, 118 Idaho 537, 540, 797 P.2d 1385, 1388
(1990). And, “[t]he legislature is presumed not to intend to overturn long established principles
of law unless an intention to do so plainly appears by express declaration or the language
employed admits of no other reasonable construction.” Id. Further,
        the Legislature is presumed to be aware of this Court’s earlier decisions.
        Certainly, our Legislature knows how to abrogate decisions from this Court. This
        Court will not interpret a statute as abrogating the common law unless it is evident
        that was the Legislature’s intent.
Pioneer Irr. Dist. v. City of Caldwell, 153 Idaho 593, 601−02, 288 P.3d 810, 818−19 (2012)
(internal citations omitted).
        Courts that have interpreted statutes like Idaho’s have uniformly interpreted them as
permitting or requiring trial courts to apply a single credit for prejudgment incarceration where a
defendant is convicted of multiple offenses and receives consecutive sentences. See, e.g., State v.
Tauiliili, 29 P.3d 914, 918 (Haw. 2001) (“Courts in other jurisdictions having similar statutes

                                                13
agree that a defendant who receives consecutive sentences is entitled to a presentence credit only
once against the aggregate of the consecutive terms . . . .”); Blankenship v. State, 763 A.2d 741,
743 (Md. Ct. App. 2000) (stating the court’s view that a defendant is not entitled to multiple
credits for each offense “is in line with the undeviating resolution of the same issue by our sister
states under virtually identical ‘credit for time served’ statutes”); State v. Sanchez, 520 N.W.2d
33, 36 (Neb. Ct. App. 1994) (noting that courts have uniformly interpreted statutes like
Nebraska’s as permitting only a credit against the aggregate sentence and including citations to
many such cases); State v. Boettcher, 423 N.W.2d 533, 539 (Wis. 1988) (“The total time in
custody should be credited on a day-for-day basis against the total days imposed in the
consecutive sentences.”); Endell v. Johnson, 738 P.2d 769, 771 (Alaska Ct. App. 1987) (noting
that courts in other jurisdictions with similar statutes have uniformly interpreted them as
requiring only one credit against the aggregate sentence); State v. Arcand, 403 N.W.2d 23, 24
(N.D. 1987) (holding “that jail credit should be applied only to the first of consecutive
sentences”); Effinger v. State, 380 N.W.2d 483, 489 (Minn. 1986) (holding that “in situations of
consecutive sentences, the jail credit should be applied to only the first sentence since to do
otherwise would constitute ‘double credit’”); State v. Aaron, 703 P.2d 915, 917 (N.M. Ct. App.
1985) (“Other jurisdictions with [similar] statutes . . . have held that credit is not to be multiplied
by the number of different sentences imposed.”); State v. Sodders, 633 P.2d 432, 439 (Ariz. Ct.
App. 1981) (holding that Arizona’s statute “does not require that presentence incarceration credit
must be given on each consecutive sentence imposed”).
       In interpreting their statutes, these courts have been guided by considerations involving
the policies that motivate the statutes and the effect of interpreting them as requiring a credit for
each consecutive sentence. “The purpose of statutes which require the granting of credit for
presentence incarceration is to assure that the equal protection rights of indigent defendants who
cannot afford to post bond are not violated.” State v. Sanchez, 520 N.W.2d 33, 37 (Neb. Ct.
App. 1994). An indigent defendant who cannot secure a bond would, absent such a statute, end
up serving more time than a well-heeled defendant who did secure a bond. No similar
considerations motivate providing a credit for each consecutive sentence. Both the indigent and
well-heeled defendant will have served the same time on their consecutive sentences if credit for
the prejudgment incarceration is applied to only one of the indigent defendant’s consecutive



                                                  14
sentences. Id. In fact, providing multiple credits would lead to an inequitable situation in the
other direction:

       [A]n interpretation contrary to that prevailing in other jurisdictions would lead to
       anomalous results. Offenders arrested on multiple charges who managed to secure
       release on bail and later received consecutive sentences would actually be
       penalized for posting bail; they would be required to serve the full length of their
       consecutive terms, whereas similarly situated offenders who did not post bail
       would be entitled to credit against each of their sentences.

Endell v. Johnson, 738 P.2d 769, 771 (Alaska Ct. App. 1987). Similarly, courts have emphasized
that interpreting such statutes as requiring multiple credits “would be incompatible with the basic
purpose of consecutive sentencing and might tend to defeat the intent of sentencing judges.” Id.
Finally, courts have noted that the interpretation advanced by Owens would produce bizarre
consequences in certain cases.     For instance, “a criminal who is charged with 25 separate
batteries and is in nine months pretrial custody and then receives a nine months sentence on each
count consecutively would be immediately discharged if multiple-time credits were to be
allowed.” State v. Boettcher, 423 N.W.2d 533, 539 (Wis. 1988).
       The trial judge in this case obviously intended Owens to serve a minimum term of four
years in prison before becoming eligible for parole. That is because the judge sentenced Owens
to a “unified sentence (I.C. § 19-2513) of 15 months; which unified sentence is comprised of a
minimum (fixed) period of confinement of six months, followed by an indeterminate period of
custody of nine months,” for each of eight counts of violating Idaho Code section 18-3106(a),
(b). This is all contained within one judgment wherein the district court contemplated that Owens
would serve eight fixed terms of imprisonment of six months each, one after the other, for a
combined fixed prison term of four years before becoming eligible for parole. A district court
clearly has authority to impose a fixed term sentence for each offense and to require that the
terms be served consecutively. The time served credit only applies to the aggregate of the fixed
portion of the successive terms until the credit is exhausted. The judgment entered by the district
court is clearly in keeping with the discretion afforded him under Idaho Code section 19-2513,
Section 308, and the inherent authority of the judiciary and not at all inconsistent with Section
309.
       Justice Pro Tem WALTERS CONCURS.



                                                15